Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 1 of 43




 EXHIBIT A
        Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 2 of 43




                            UNITED STATES DISTRICT COURT FOR
                            EASTERN DISTRICT OF PENNSYLVANIA


  NEWCHOPS RESTAURANT COMCAST
  LLC, doing business as Chops

                                    Plaintiff,                   JURY TRIAL DEMANDED

                                                                 No. 2:20-CV-01949-TJS
             vs.

  ADMIRAL INDEMNITY COMPANY

                                    Defendant.


                   DECLARATION OF RICHARD M. GOLOMB, ESQUIRE
               IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANT
                ADMIRAL INDEMNITY COMPANY’S MOTION TO DISMISS
                         THE FIRST AMENDED COMPLAINT


        Pursuant to 28 U.S.C. §1746, the undersigned, RICHARD M. GOLOMB, ESQUIRE,

hereby makes the following declaration:

        1.         I am an attorney admitted to practice before the bar of the United States District

Courts for the Eastern District of Pennsylvania, the Supreme Court of the Commonwealth of

Pennsylvania and other courts in the United States.

        2.         I am a partner in Golomb & Honik, PC and, along with co-counsel, represent the

Plaintiff in this matter.

        3.         I hereby submit this Declaration in Support of the Plaintiff’s Opposition to

Defendant Admiral Indemnity Company’s Motion to Dismiss the First Amended Complaint.

        4.         The purpose of this Declaration is to inform the Court that, contrary to the tone of

Defendant’s Motion to Dismiss, the factual issues presented in the motion are much more nuanced

and complicated. Because there has been no discovery in this case, a decision on the Motion



                                                    1
          Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 3 of 43




should at least be deferred until a later date when consideration of the merits of the case can be

determined on a fulsome record.

          5.   While I am not declaring that the instant Motion is categorically equivalent to a

Rule 56 Motion for Summary Judgment, as noted in Plaintiff’s Memorandum of Law opposing

the Motion, the issues presented are not capable of determination in the abstract, because insurance

policies inherently have ambiguities, require interpretations, are contracts of adhesion and involve

a need for information from outside sources to assist in an understanding of policy language and

impact.

          6.   There is no record involving these issues for the Court to consider at this time.

Therefore, as a matter of caution in the protection of the rights of my client, I submit herewith

exhibits to further elaborate on how the facts and information needed will be developed through

proper discovery before any decision can be made as to whether this case properly states a cause

of action to withstand the Motion to Dismiss.

          7.   As the Court undoubtedly is aware, a Petition is pending before the Judicial Panel

for Multidistrict Litigation to determine whether to create an MDL docket and appoint a transferee

judge to coordinate consolidated proceedings involving business interruption insurance cases. See

In Re: Covid-19 Business Interruption Protection Insurance Litigation, MDL No. 2942 (2020).

As of the date of the preparation of this Declaration, the MDL docket shows in excess of 250 cases

potentially being centralized and transferred to a transferee Court. Defendant here, Admiral

Indemnity Company, is but one of numerous insurance carriers being sued for failing to provide

business interruption coverage to policy holders.

          8.   The policies that the various carriers have issues contain similar but not necessarily

identical language. Much of the language, however, has been developed with the assistance of the



                                                 2
        Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 4 of 43




Insurance Services Office (hereinafter, “ISO”). Upon information and belief, precisely what the

language in specific provisions inserted in a policy means requires information from the ISO. In

addition, policy holders will seek to learn what were carriers and regulators’ understanding of these

clauses when drafted and the impact inserting such clauses had on premiums charged. Indeed, in

two other cases pending in this Eastern District of Pennsylvania Court, the plaintiffs have served

third party discovery through a subpoena for the production of documents on ISO to elicit

information that will be useful for the interpretation of policy provisions. I attach as Exhibit 1 and

2 respectively, the third-party ISO discovery in the cases of Cadence and Bokman to exemplify

this point.1 The discovery seeks information about the development of language in policies,

communications with insurance commissioners of states and the interaction between carriers and

about policy language. All of this information is relevant to Plaintiff’s rights under the Policy in

question, thereby precluding a dismissal as a matter of law.

       9.      In the proceedings before the Panel, the initial movants for the creation of the MDL

were Plaintiff and LH Dining, another plaintiff with a case pending before this Court and also one

where Admiralty Indemnity Company is the Defendant and moved for dismissal.2 As filings

occurred before the Panel, one of the interested parties filed support for the creation of an MDL

docket that included a Declaration submitted by Professor Tom Baker, a University of

Pennsylvania Law School and Wharton professor. See, Declaration of Professor Tom Baker, June



1
  I am a co-counsel in each of these cases, and because the Defendants Answered the Complaints
in those cases, that afforded me an opportunity to commence discovery, including discovery of
documents from the ISO. Here, the knee jerk filing of the Motion to Dismiss by Admiral is an
attempt to deprive my client of its right to take discovery that is necessary before the Court were
to consider dismissing this case as having no merit.
2
 Admiral’s Motion to Dismiss the LH Dining Case is virtually identical to the Motion filed here
against Plaintiff and is being opposed as well for similar reasons expressed by Plaintiff here. See,
LH Dining L.L.C. v. Admiral Ins. Co., No. 2:20-cv-01869.

                                                  3
        Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 5 of 43




15, 2020, filed in MDL 2942 at D.E. # 544-1, attached hereto as Exhibit 3. The significance of

Professor Baker’s Declaration to this instant motion is his discussion about insurance carriers using

various standardize forms, the development of such forms with the ISO, the discussion of

proceedings in other countries for a mechanism to address business interruption claims against

insurance carriers, as well as other matters discussed in his Declaration. Id.

        10.     I also want to make of record in this case the fact that the insurance industry has

actively sought, through Congress, a national and uniform approach to resolving the business

interruption insurance claims. In the face of the potential payout of massive amounts of losses in

coverage disputes, the insurance industry has put forth at least one proposed legislative response

that would essentially provide a reinsurance program for business interruption losses caused by a

pandemic – the Pandemic Risk Insurance Act of 2020 (H.R. 7011) – as well as a proposal called

the Business Continuity Protection Program (BCPP) that seeks to serve the same purpose without

acknowledging that a pandemic is an insurable risk. See Steve Evans, PRIA bill introduced with

Pandemic Risk Reinsurance Program, https://www.artemis.bm/news/pria-billintroduced-with-

pandemic-risk-reinsurance-program (last visited July 15, 2020).

        11.     Similarly, Lloyd’s has proposed a “Black Swan” reinsurance program that would

cover pandemic losses.3 See Carolyn Cohn and Alexander Smith, Lloyd’s calls for state-backed

‘Black Swan’ reinsurance, https://www.msn.com/en-us/finance/markets/lloyds-calls-for-state-

backed-black-swan-reinsurance/ar-BB16b2p3 (last visited July 15, 2020). While those efforts

focus on future pandemics, one proposed bill – the Business Interruption Relief Act of 2020 (H.R.

7412) – sought to create a voluntary program that would reimburse insurers who voluntarily paid


3
  It is Lloyd’s that is characterizing the pandemic as a black swan. A “black swan” in this context
is intended to describe an event that comes as a surprise, has a major effect, and is often rationalized
after the fact with the benefit of hindsight.

                                                   4
         Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 6 of 43




out business interruption claims. See Bill allows interruption insurance claims to be honored

during     COVID-19         shutdowns,   https://www.timesheraldonline.com/2020/06/30/bill-allows-

interruptioninsuranceclaims-to-be-honored-during-covid-19-shutdowns/ (last visited July 15,

2020).

         12.        These efforts illustrate that legislators and even the insurance industry itself

recognize the crisis that COVID-19 has caused, the vulnerability of the insurance industry and the

need for a resolution that is fair to the insureds.

         13.        I also want to make part of the record information about proceedings ongoing in

the United Kingdom. COVID-19 obviously is a worldwide problem, and the UK’s response to the

same business interruption insurance issues raised here is instructive. The Financial Conduct

Authority (the “FCA”), the insurance regulator of the United Kingdom, has filed a single action

against a number of insurance companies under the United Kingdom’s Financial Market Test Case

Scheme concerning business interruption insurance coverage for COVID-19-related losses that

will provide guidance to resolving the claims of hundreds of thousands of different small and

medium-sized business enterprises. The FCA’s action is proceeding apace, with its scheduled

eight-day trial having begun on July 20, only six weeks after the commencement of the action. See

https://www.fca.org.uk/publication/corporate/bi-insurance-test-case-trial-timetable.pdf        (last

visited July 22, 2020). The results of this litigation may well impact 370,000 policyholders,

hundreds       of     standard-form   insurance   policies,   and   dozens   of   insurers.     See

https://www.fca.org.uk/publication/corporate/bi-insurance-test-case-list-affected-nsurerspolicies-

15-july.pdf (last visited July 22, 2020). The FCA action makes clear that actions based on business

loss insurance policies warrant consideration of the issues on the merits, and not summary

dismissals without the development of a proper record.



                                                      5
        Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 7 of 43




       14.     In addition, to address fact questions raised by Defendant in its Motion, I state that

expert discovery may be necessary on such matters as: the science of the Coronavirus, sanitation

issues, persistence of the Coronavirus in the atmosphere and within properties and adjacent

properties, as well as expert opinion about impact of the Coronavirus on property and the meaning

of the Civil Authority Orders among other issues. Defendant’s attempt to gloss over these factual

issues and need for expert evidence should not be countenanced.



               On behalf of Plaintiff, I respectfully request the Court consider Defendant’s Motion

to Dismiss as premature and that it should be denied without prejudice. There are numerous issues

of fact to be ascertained as described herein and in Plaintiff’s opposition brief. The matter at hand

is not one that is capable of being resolved as a simple matter of law. Facts and a record must be

ascertained. Thus, while Defendant has not couched its Motion as a Rule 56 Motion, its nature is

more akin to a Rule 56 motion and discovery should be permitted.

       PURSUANT TO 28 U.S.C. §1746 I DECLARE UNDER PENALTY OF PERJURY ON
THIS 27th DAY OF JULY 2020, THAT THE FOREGOING IS TRUE AND CORRECT.




                                                       ______________________________
                                                       RICHARD M. GOLOMB, ESQUIRE




                                                 6
Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 8 of 43




 EXHIBIT 1
                    Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 9 of 43
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Eastern District
                                                       __________        of Pennsylvania
                                                                   District  of __________
    HUMANS & RESOURCES, LLC d/b/a Cadence
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:20-cv-02152-TJS
   FIRSTLINE NATIONAL INSURANCE COMPANY                                       )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                    Insurance Services Office (ISO)
                                                 545 Washington Boulevard, Jersey City, NJ 07310
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Document Request Attached as Appendix A



  Place: Golomb & Honik, P.C.                                                           Date and Time:
           1835 Market Street, Suite 2900                                                                    08/07/2020 9:00 am
           Philadelphia, PA 19103

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/17/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                  /s/Kenneth J. Grunfeld
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiff,
HUMANS & RESOURCES, LLC d/b/a Cadence                                   , who issues or requests this subpoena, are:
Kenneth J. Grunfeld, Esq., Golomb & Honik, P.C., 1835 Market Street, Ste 2900, Philadelphia, PA 19103; kgrunfeld@golombhonik.com; 215-985-9177

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 10 of 43
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:20-cv-02152-TJS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 11 of 43
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 12 of 43




 Appendix A
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 13 of 43




                                          DEFINITIONS

        1.      The term “communication” means the transmittal of information (in the form of

facts, ideas, inquiries or otherwise).

        2.      The term “document” is defined to be synonymous in meaning and equal in scope

to the usage of the term “documents or electronically stored information” in Fed. R. Civ. P.

34(a)(1)(A). A draft or non-identical copy is a separate document within the meaning of this term.

        3.      The terms “You” and “your” refer to Insurance Services Office (ISO) and, where

applicable, any of its present or former divisions, officers, directors, employees, partners, corporate

parent, agents, representatives, predecessors, successors, subsidiaries, or affiliates.

        4.      The term “Virus and Bacteria Exclusion” (the “Exclusion”) is defined as

endorsement CP 01 40 07 06 – Exclusion Of Loss Due To Virus Or Bacteria, published by the ISO

in 2006. See https://www.propertyinsurancecoveragelaw.com/files/2020/03/ISO-Circular-LI-CF-

2006-175-Virus.pdf (last visited July 7, 2020).

        5.      The term “person” is defined as any natural person or any legal entity, including,

without limitation, any business or governmental entity or association.

        6.      Relating.    The term “relating” means concerning, relating to, referring to,

describing, evidencing or constituting, and vice versa.

        7.      All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as

encompassing any and all.

        8.      And/Or. The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

        9.      Number. The use of the singular form of any word includes the plural and vice

versa. Whenever necessary to bring within the scope of any request all information that might


                                                  -1-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 14 of 43




otherwise be construed to be outside its scope, (a) the use of a verb in any tense shall be construed

as the use of the verb in all other tenses, (b) the use of the singular shall be construed as the use of

the plural, and vice versa, and (c) “each” shall be construed to mean “any,” and vice versa.

        10.     If information stored in, or accessible through, computers or other data retrieval

systems is produced, it must be accompanied with instructions and all other materials necessary to

use or interpret such data, including any data dictionaries or other descriptive materials.

                                         INSTRUCTIONS

        1.      In producing documents and other materials, you are requested to furnish all

documents or things in your possession, custody or control, regardless of whether such documents

or materials are possessed directly by you or your directors, officers, agents, employees,

representatives, subsidiaries, managing agents, affiliates, investigators, or by your attorneys or

their agents, employees, representatives or investigators.

        2.      These document requests are continuing in nature, and you are required to

supplement your responses to these document requests if you acquire responsive information after

serving your initial answers. If you fail to do so, you may be precluded at trial from introducing

evidence relating to the subject matter of these document requests, or subject to other sanctions.

        3.      Each request is to be construed independently and answered separately, fully and

completely, without reference to any answer or response to any other request, unless specifically

requested to do so.

        4.      Documents should be produced as they are kept in the ordinary course of business.

Any file folder or other container in which a document is kept in the regular course of business is

to be treated as part of the document and produced as such. If information stored in, or accessible

through, computers or other data retrieval systems is produced, it must be accompanied with




                                                 -2-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 15 of 43




instructions and all other materials necessary to use or interpret such data, including any data

dictionaries or other descriptive materials.

       5.          For any document that you claim is being withheld under claim of privilege, work

product, or for any other reason, please provide with your responses and objections, a privilege

log setting forth the following information:

               i.         the general subject matter of the document and a description of the file or
                          other location where it was found;

              ii.         the title, heading or other location where it was found;

             iii.         the date appearing on the document (if no date appears thereon, then the
                          approximate date on which the document was prepared);

             iv.          the general nature or description of the document (i.e., whether it is a letter,
                          memorandum, invoice, etc.) and the number of pages of which it consists;

              v.          the identity of each person who prepared, authored or signed the document;

             vi.          the identity of each person to whom the document (or copy thereof) was
                          addressed and/or sent;

            vii.          the identity of each person who has custody of the document (or a copy
                          thereof); and

            viii.         the specific basis or grounds upon which the document is being withheld.

       6.          If you do not have all the documents responsive to any paragraph, please so state

and identify each person whom you know or believe may have such documents.

       7.          In the event that any document called for by this request for production of

documents has been destroyed, lost, discarded, or otherwise disposed of, each such document is to

be identified as completely as possible, including, without limitation, the following information:

author; recipient; sender; subject matter; date prepared or received; date of disposal; person

authorizing the transfer, destruction or other disposition of the document; person currently in

possession of the document; person disposing of the document; and explanation of the

circumstances surrounding the disposition.


                                                   -3-
         Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 16 of 43




         8.    The “form” of your responses must comply with the Federal Rules of Civil

Procedure, and any ESI protocol or stipulation between the parties or as otherwise directed by the

Court.

                             DOCUMENTS TO BE PRODUCED

         1.    All documents concerning the Exclusion, including, but not limited to, all

documents concerning:

         a.    All internal correspondence among ISO regarding the drafting of the Exclusion;

      b.      All correspondence between ISO and any state insurance commissioner,
governmental regulatory agency, or governmental official concerning the Exclusion;

        c.     All correspondence between ISO and any insurance carrier or organization made
up of insurance carriers in whole or in part concerning the Exclusion;

       d.      Explanatory memoranda drafted or developed by the ISO concerning the
Exclusion;

         e.    Preliminary drafts of the Exclusion prepared or circulated by the ISO;

       f.      Any workbooks or other materials written, prepared, or distributed by the ISO
regarding the Exclusion;

       g.      Documents concerning any modification or amendment, or lack thereof, to the
Exclusion;

       h.      Minutes of meetings held by the ISO, or by any committees or subgroups sponsored
by the ISO, concerning the drafting, origin, construction, modification, criticism, or approval of
the Exclusion;

        i.      Attendance documents for any meetings held by the ISO, or by any committees or
subgroups sponsored by the ISO, concerning the drafting, origin, construction, modification,
criticism, or approval of the Exclusion;

        j.      ISO’s statement to state insurance regulators that “Disease-causing agents may
render a product impure (change its quality or substance) or enable the spread of disease by their
presence on interior building surfaces or the surfaces of personal property. When disease-causing
viral or bacterial contamination occurs, potential claims involve the cost of replacement of
property (for example, the milk), cost of decontamination (for example, interior building surfaces),
and business interruption (time element) losses. Although building and personal property could
arguably become contaminated (often temporarily) by such viruses and bacteria, the nature of the
property itself would have a bearing on whether there is actual property damage. An allegation of
property damage may be a point of disagreement in a particular case;” and


                                               -4-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 17 of 43




       k.     Document relating to any consideration of or evaluation of whether the Exclusion
includes an exclusion of coverage where access to an insured property has been restricted to
premises due to the presence and/or threat of a situation as presented precisely like that presented
by COVID-19.

        2.      The complete Drafting History of the Exclusion Policy Terms, as those terms are

found in the Commercial Property Coverage Form, Building and Personal Property Coverage

Form, or any other applicable coverage forms, including but not limited to documents of the ISO

that comprise, or that refer, relate or pertain to, the Drafting History.

        3.      All documentation, memoranda, research, or correspondence regarding or detailing

the relationship between the Exclusion and its relationship to the costs of insurance coverage,

premiums, rates, or any other financial impact of the Exclusion on the insurance industry.

        4.      All communications or correspondence between ISO and any state or federal

regulatory bodies concerning or seeking approval of the Exclusion, as well as all documents

provided by and representations made by ISO to such bodies.

        5.      Any documentation, communications, research, or correspondence concerning

ISO’s drafting of policy forms to include an exclusion for the term “pandemic.”

        6.      All documents concerning the record retention policies and practices followed by

the ISO.

        7.      All documents relating to Your contractual relationship with Defendant, Firstline

National Insurance Company.

        8.      All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Firstline National Insurance Company policies concerning Business

Income Coverage Losses that an insured may sustain due to the necessary suspension of operations

(“Business Income” coverage). “Business Income” means net income (net profit or loss before




                                                 -5-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 18 of 43




income taxes) that would have been earned or incurred in the absence of loss as well as continuing

normal operating expenses, including payroll.

       9.      All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Firstline National Insurance Company policies concerning coverage

for expenses that may be incurred by an insured to minimize suspension of business losses (“Extra

Expense” coverage). In this regard, “Extra expense” means “necessary expenses an insured incurs

due to partial or total ‘interruption of business’ resulting directly from ‘loss’ or damage to

property[.]”

       10.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Firstline National Insurance Company policies concerning coverage

for losses that an insured may sustain as a result of the insured complying with an order from a

Civil Authority (“Civil Authority” coverage), including an interruption of business caused by a

Civil Authority Order. Civil Authority coverage is defined to include coverage that Defendant

agreed to “pay for the actual loss of ‘income’ the insured may sustain and necessary ‘extra expense’

caused by action of civil authority that prohibits access to the insured property premises due to

physical damage to property near the premises, that prohibits access to property immediately

surrounding the damaged property, that prohibits access to premises within a prohibited area, and

that the civil authority is taken in response to dangerous physical conditions.”

       11.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Firstline National Insurance Company policies concerning coverage

for losses that an insured may sustain as a result of the insured incurring expenses necessary to

protect a Covered Property from further damage in the event of a loss (“Sue and Labor” coverage).

“Sue and Labor” coverage includes steps taken by the insured to “[p]rotect property from further




                                                -6-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 19 of 43




damage” and, “if necessary, for property protection, make reasonable repairs and keep a record of

all repair costs.”

        12.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Firstline National Insurance Company policies concerning defining the

word “suspension” to include or exclude the circumstance of an insured’s business suffering a

“slowdown or cessation of your business activities[.]” Included with this request is all such

documents relating to a “partial or complete cessation” of business activities constituting a

“suspension” under the Policy.

        13.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Firstline National Insurance Company policies concerning a

requirement that the Policy requires an insured to “protect Covered Property from further

damage[.]”

        14.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Firstline National Insurance Company policies concerning the phrase

“period of restoration” – and that coverage begins at the time of the direct loss and lasts through

the earlier of the date the property is repaired or resumed at a new permanent location.




                                               -7-
Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 20 of 43




  EXHIBIT 2
                   Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 21 of 43
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Eastern District
                                                       __________        of Pennsylvania
                                                                   District  of __________
            SEYMON BOKMAN d/b/a L’UOMO
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 2:20-cv-02887-TJS
    SENTINEL INSURANCE COMPANY, LIMITED                                       )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                    Insurance Services Office (ISO)
                                                 545 Washington Boulevard, Jersey City, NJ 07310
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Document Request Attached as Appendix A



  Place: Golomb & Honik, P.C.                                                           Date and Time:
           1835 Market Street, Suite 2900                                                                    08/07/2020 9:00 am
           Philadelphia, PA 19103

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/17/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                 /s/ Laurence S. Berman
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiff,
SEYMON BOKMAN d/b/a L’UOMO                                               , who issues or requests this subpoena, are:
Laurence S. Berman, Esq., Levin Sedran & Berman LLP, 510 Walnut Street, Ste 500, Philadelphia, PA 19106; lberman@lfsblaw.com; 215-592-1500

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 22 of 43
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:20-cv-02887-TJS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 23 of 43
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 24 of 43




                            UNITED STATES DISTRICT COURT FOR
                            EASTERN DISTRICT OF PENNSYLVANIA


 SEYMON BOKMAN d/b/a L’UOMO,

                                 Plaintiff,
                                                               Civil Action No.: 2:20-cv-02887-TJS
         vs.

 SENTINEL INSURANCE COMPANY,
 LIMITED,
                     Defendant.


  APPENDIX TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
 OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION AND
 SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION DIRECTED TO
                  INSURANCE SERVICES OFFICE (ISO)

TO:     Insurance Services Office (ISO)
        545 Washington Boulevard
        Jersey City, NJ 07310

        Pursuant to Fed. R. Civ. P. 45, Plaintiff Seymon Bokman d/b/a L’Uomo hereby request

Insurance Services Office (ISO) to produce documents, electronically stored information, or

objects, set forth below:

                                          DEFINITIONS

        1.      The term “communication” means the transmittal of information (in the form of

facts, ideas, inquiries or otherwise).

        2.      The term “document” is defined to be synonymous in meaning and equal in scope

to the usage of the term “documents or electronically stored information” in Fed. R. Civ. P.

34(a)(1)(A). A draft or non-identical copy is a separate document within the meaning of this term.

        3.      The terms “You” and “your” refer to Insurance Services Office (ISO) and, where

applicable, any of its present or former divisions, officers, directors, employees, partners, corporate

parent, agents, representatives, predecessors, successors, subsidiaries, or affiliates.


                                                 -1-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 25 of 43




       4.      The term “Virus and Bacteria Exclusion” (the “Exclusion”) is defined as

endorsement CP 01 40 07 06 – Exclusion Of Loss Due To Virus Or Bacteria, published by the ISO

in 2006. See https://www.propertyinsurancecoveragelaw.com/files/2020/03/ISO-Circular-LI-CF-

2006-175-Virus.pdf (last visited July 7, 2020).

       5.      The term “person” is defined as any natural person or any legal entity, including,

without limitation, any business or governmental entity or association.

       6.      Relating.    The term “relating” means concerning, relating to, referring to,

describing, evidencing or constituting, and vice versa.

       7.      All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as

encompassing any and all.

       8.      And/Or. The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

       9.      Number. The use of the singular form of any word includes the plural and vice

versa. Whenever necessary to bring within the scope of any request all information that might

otherwise be construed to be outside its scope, (a) the use of a verb in any tense shall be construed

as the use of the verb in all other tenses, (b) the use of the singular shall be construed as the use of

the plural, and vice versa, and (c) “each” shall be construed to mean “any,” and vice versa.

       10.     If information stored in, or accessible through, computers or other data retrieval

systems is produced, it must be accompanied with instructions and all other materials necessary to

use or interpret such data, including any data dictionaries or other descriptive materials.




                                                  -2-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 26 of 43




                                        INSTRUCTIONS

       1.      In producing documents and other materials, you are requested to furnish all

documents or things in your possession, custody or control, regardless of whether such documents

or materials are possessed directly by you or your directors, officers, agents, employees,

representatives, subsidiaries, managing agents, affiliates, investigators, or by your attorneys or

their agents, employees, representatives or investigators.

       2.      These document requests are continuing in nature, and you are required to

supplement your responses to these document requests if you acquire responsive information after

serving your initial answers. If you fail to do so, you may be precluded at trial from introducing

evidence relating to the subject matter of these document requests, or subject to other sanctions.

       3.      Each request is to be construed independently and answered separately, fully and

completely, without reference to any answer or response to any other request, unless specifically

requested to do so.

       4.       Documents should be produced as they are kept in the ordinary course of business.

Any file folder or other container in which a document is kept in the regular course of business is

to be treated as part of the document and produced as such. If information stored in, or accessible

through, computers or other data retrieval systems is produced, it must be accompanied with

instructions and all other materials necessary to use or interpret such data, including any data

dictionaries or other descriptive materials.

       5.      For any document that you claim is being withheld under claim of privilege, work

product, or for any other reason, please provide with your responses and objections, a privilege

log setting forth the following information:

              i.       the general subject matter of the document and a description of the file or
                       other location where it was found;



                                               -3-
         Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 27 of 43




                ii.         the title, heading or other location where it was found;

               iii.         the date appearing on the document (if no date appears thereon, then the
                            approximate date on which the document was prepared);

               iv.          the general nature or description of the document (i.e., whether it is a letter,
                            memorandum, invoice, etc.) and the number of pages of which it consists;

                v.          the identity of each person who prepared, authored or signed the document;

               vi.          the identity of each person to whom the document (or copy thereof) was
                            addressed and/or sent;

              vii.          the identity of each person who has custody of the document (or a copy
                            thereof); and

              viii.         the specific basis or grounds upon which the document is being withheld.

         6.          If you do not have all the documents responsive to any paragraph, please so state

and identify each person whom you know or believe may have such documents.

         7.          In the event that any document called for by this request for production of

documents has been destroyed, lost, discarded, or otherwise disposed of, each such document is to

be identified as completely as possible, including, without limitation, the following information:

author; recipient; sender; subject matter; date prepared or received; date of disposal; person

authorizing the transfer, destruction or other disposition of the document; person currently in

possession of the document; person disposing of the document; and explanation of the

circumstances surrounding the disposition.

         8.       The “form” of your responses must comply with the Federal Rules of Civil

Procedure, and any ESI protocol or stipulation between the parties or as otherwise directed by the

Court.

                                  DOCUMENTS TO BE PRODUCED

         1.       All documents concerning the Exclusion, including, but not limited to, all

documents concerning:



                                                     -4-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 28 of 43




       a.      All internal correspondence among ISO regarding the drafting of the Exclusion;

      b.      All correspondence between ISO and any state insurance commissioner,
governmental regulatory agency, or governmental official concerning the Exclusion;

        c.     All correspondence between ISO and any insurance carrier or organization made
up of insurance carriers in whole or in part concerning the Exclusion;

       d.      Explanatory memoranda drafted or developed by the ISO concerning the
Exclusion;

       e.      Preliminary drafts of the Exclusion prepared or circulated by the ISO;

       f.      Any workbooks or other materials written, prepared, or distributed by the ISO
regarding the Exclusion;

       g.      Documents concerning any modification or amendment, or lack thereof, to the
Exclusion;

       h.      Minutes of meetings held by the ISO, or by any committees or subgroups sponsored
by the ISO, concerning the drafting, origin, construction, modification, criticism, or approval of
the Exclusion;

        i.      Attendance documents for any meetings held by the ISO, or by any committees or
subgroups sponsored by the ISO, concerning the drafting, origin, construction, modification,
criticism, or approval of the Exclusion;

        j.      ISO’s statement to state insurance regulators that “Disease-causing agents may
render a product impure (change its quality or substance) or enable the spread of disease by their
presence on interior building surfaces or the surfaces of personal property. When disease-causing
viral or bacterial contamination occurs, potential claims involve the cost of replacement of
property (for example, the milk), cost of decontamination (for example, interior building surfaces),
and business interruption (time element) losses. Although building and personal property could
arguably become contaminated (often temporarily) by such viruses and bacteria, the nature of the
property itself would have a bearing on whether there is actual property damage. An allegation of
property damage may be a point of disagreement in a particular case;” and

       k.     Document relating to any consideration of or evaluation of whether the Exclusion
includes an exclusion of coverage where access to an insured property has been restricted to
premises due to the presence and/or threat of a situation as presented precisely like that presented
by COVID-19.

       2.      The complete Drafting History of the Exclusion Policy Terms, as those terms are

found in the Commercial Property Coverage Form, Building and Personal Property Coverage




                                               -5-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 29 of 43




Form, or any other applicable coverage forms, including but not limited to documents of the ISO

that comprise, or that refer, relate or pertain to, the Drafting History.

        3.      All documentation, memoranda, research, or correspondence regarding or detailing

the relationship between the Exclusion and its relationship to the costs of insurance coverage,

premiums, rates, or any other financial impact of the Exclusion on the insurance industry.

        4.      All communications or correspondence between ISO and any state or federal

regulatory bodies concerning or seeking approval of the Exclusion, as well as all documents

provided by and representations made by ISO to such bodies.

        5.      Any documentation, communications, research, or correspondence concerning

ISO’s drafting of policy forms to include an exclusion for the term “pandemic.”

        6.      All documents concerning the record retention policies and practices followed by

the ISO.

        7.      All documents relating to Your contractual relationship with Defendant, Sentinel

Insurance Company, Limited.

        8.      All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning Business

Income Coverage Losses that an insured may sustain due to the necessary suspension of operations

(“Business Income” coverage). “Business Income” means net income (net profit or loss before

income taxes) that would have been earned or incurred in the absence of loss as well as continuing

normal operating expenses, including payroll.

        9.      All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning coverage for

expenses that may be incurred by an insured to minimize suspension of business losses (“Extra




                                                 -6-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 30 of 43




Expense” coverage). In this regard, “Extra expense” means “necessary expenses an insured incurs

due to partial or total ‘interruption of business’ resulting directly from ‘loss’ or damage to

property[.]”

        10.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning coverage for

losses that an insured may sustain as a result of the insured complying with an order from a Civil

Authority (“Civil Authority” coverage), including an interruption of business caused by a Civil

Authority Order. Civil Authority coverage is defined to include coverage that Defendant agreed

to “pay for the actual loss of ‘income’ the insured may sustain and necessary ‘extra expense’

caused by action of civil authority that prohibits access to the insured property premises due to

physical damage to property near the premises, that prohibits access to property immediately

surrounding the damaged property, that prohibits access to premises within a prohibited area, and

that the civil authority is taken in response to dangerous physical conditions.”

        11.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning coverage for

losses that an insured may sustain as a result of the insured incurring expenses necessary to protect

a Covered Property from further damage in the event of a loss (“Sue and Labor” coverage). “Sue

and Labor” coverage includes steps taken by the insured to “[p]rotect property from further

damage” and, “if necessary, for property protection, make reasonable repairs and keep a record of

all repair costs.”

        12.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning defining the

word “suspension” to include or exclude the circumstance of an insured’s business suffering a




                                                -7-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 31 of 43




“slowdown or cessation of your business activities[.]” Included with this request is all such

documents relating to a “partial or complete cessation” of business activities constituting a

“suspension” under the Policy.

       13.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning a

requirement that the Policy requires an insured to “protect Covered Property from further

damage[.]”

       14.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning the phrase

“period of restoration” – and that coverage begins at the time of the direct loss and lasts through

the earlier of the date the property is repaired or resumed at a new permanent location.

       15.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning the

exclusion titled, “”Fungi’, Wet Rot, Dry Rot, Bacteria and Virus” including, but not limited to,

the interpretation of that exclusion as identified as being in Form SS 40 93 07 05 of Defendant

Sentinel Insurance Company, Limited policies.

       16.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning Virus

Limited Additional Coverage, titled, “Limited Coverage for ‘Fungi’, Wet Rot, Dry Rot, Bacteria

and Virus” including, but not limited to, that limited additional coverage and the interpretation of

the provisions of that coverage as identified as being in Form SS 40 93 07 05 of Defendant Sentinel

Insurance Company, Limited policies.




                                               -8-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 32 of 43




       17.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning Two or More

Coverages, titled, “Insurance Under Two or More Coverages”, including, but not limited, to that

coverage and its interpretation, as identified as being in Form SS 00 05 10 08 of Defendant

Sentinel Insurance Company, Limited policies.

       18.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning provisions

related to “No ‘direct physical loss”- Business Income” including but not limited to provisions

relating to and concerning the interpretation of interruption of business coverage requiring “direct

physical loss of or physical damage to property…caused by or resulting from a Covered Cause of

Loss” as identified as being in Form SS 00 07 07 05 of Defendant Sentinel Insurance Company,

Limited policies.

       19.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning provisions

related to “No ‘direct physical loss”- Extra Expense” including but not limited to provisions

relating to and concerning the interpretation of interruption of business coverage and extra expense

coverage requiring “direct physical loss of or physical damage to property…caused by or resulting

from a Covered Cause of Loss” as identified as being in Form SS 00 07 07 05 of Defendant

Sentinel Insurance Company, Limited policies.

       20.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning provisions

related to a “Covered Cause of Loss” including but not limited to provisions relating and

concerning interpretation of interruption of business coverage and extra expense coverage as




                                               -9-
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 33 of 43




identified as being in Form SS 00 07 07 05 of Defendant Sentinel Insurance Company, Limited

policies.

        21.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning provisions

related to additional coverage for “Ordinance of Law-Limits” including but not limited to

provisions relating and concerning the interpretation of such coverage as identified as being in

Form SS 00 07 07 05 of Defendant Sentinel Insurance Company, Limited policies.

        22.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning the

exclusion titled, “Pollution” exclusion, including, but not limited to, that exclusion as identified as

being in Form SS 00 07 07 05 of Defendant Sentinel Insurance Company, Limited policies.

        23.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning the

exclusion titled, “Consequential Losses” exclusion, including, but not limited to, that exclusion

as identified as being in Form SS 00 07 07 05 of Defendant Sentinel Insurance Company, Limited

policies.

        24.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning provisions

related to “Civil Authority” additional coverage including but not limited to provisions relating to

and concerning the interpretation of such coverage as identified as being in Form SS 00 07 07 05

of Defendant Sentinel Insurance Company, Limited policies.

        25.    All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning provisions




                                                - 10 -
       Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 34 of 43




related to “Business Income from Dependent Properties” additional coverage including but not

limited to provisions relating to and concerning the interpretation of such coverage as identified

as being in Form SS 00 07 07 05 of Defendant Sentinel Insurance Company, Limited policies

       26.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning provisions

related to “Extended Business Income” additional coverage including but not limited to provisions

relating to and concerning the interpretation of such coverage as identified as being in Form SS

00 07 07 05 of Defendant Sentinel Insurance Company, Limited policies

       27.     All documentation, memoranda, research, or correspondence regarding or relating

to provisions in Defendant Sentinel Insurance Company, Limited policies concerning provisions

related to the “Acts or Decisions” exclusion including but not limited to provisions relating to and

concerning the interpretation of such exclusion as identified as being in Form SS 00 07 07 05 of

Defendant Sentinel Insurance Company, Limited policies.



                                                        /s/ Laurence S. Berman
                                                        Arnold Levin, Esq.
                                                        Laurence S. Berman, Esq.
                                                        Frederick Longer, Esq.
                                                        Daniel Levin, Esq.
                                                        LEVIN SEDRAN & BERMAN, L.L.P.
                                                        510 Walnut Street, Suite 500
                                                        Philadelphia, PA 19106-3697
                                                        Telephone: (215) 592-1500
                                                        alevin@lfsblaw.com
                                                        lberman@lfsblaw.com
                                                        flonger@lfsblaw.com
                                                        dlevin@lfsblaw.com

                                                        Richard M. Golomb, Esq.
                                                        Kenneth J. Grunfeld, Esq.
                                                        GOLOMB & HONIK, P.C.
                                                        1835 Market Street, Suite 2900



                                               - 11 -
Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 35 of 43




                                       Philadelphia, PA 19103
                                       Telephone: (215) 985-9177
                                       Facsimile: (215) 985-4169
                                       rgolomb@golombhonik.com
                                       kgrunfeld@golombhonik.com

                                       W. Daniel “Dee” Miles, III, Esq.
                                       Rachel N. Boyd, Esq.
                                       Paul W. Evans, Esq.
                                       BEASLEY, ALLEN, CROW, METHVIN,
                                       PORTIS & MILES, P.C.
                                       P.O. Box 4160
                                       Montgomery, Alabama 36103
                                       Telephone: (334) 269-2343
                                       Facsimile: (334) 954-7555

                                       Counsel for Plaintiff




                              - 12 -
Case 6:20-cv-06308-FPG Document 34-1 Filed 10/12/20 Page 36 of 43




 EXHIBIT 3
Case 6:20-cv-06308-FPG
  Case                 Document
        MDL No. 2942 Document   34-1 Filed
                              544-1   Filed06/15/20
                                            10/12/20 Page
                                                     Page137
                                                           of of
                                                              7 43




             EXHIBIT A
       Case 6:20-cv-06308-FPG
         Case                 Document
               MDL No. 2942 Document   34-1 Filed
                                     544-1   Filed06/15/20
                                                   10/12/20 Page
                                                            Page238
                                                                  of of
                                                                     7 43



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS )                     MDL No. 2942
INTERRUPTION PROTECTION )
INSURANCE LITIGATION     )

                      DECLARATION OF PROFESSOR TOM BAKER

       1.      I have been asked by the moving Plaintiffs seeking JPML transfer and

centralization of the cases constituting MDL No. 2942 before Judge Matthew Kennelly in the

United States for the Northern District of Illinois to explain: (a) my initial findings from the

COVID coverage litigation database that I am building at Penn Law School; (b) the standard

form nature of the insurance policies in the database; and (c) why the insurance industry uses

standard forms for these and other insurance policies. In brief: all the policies in the database are

assembled from standard forms; the provisions we have examined in detail are nearly identical

across insurers; other provisions with greater variation can be categorized into small sets (such as

the presence/absence of a disease exclusion and, if so, what version); and these findings are as

expected, because standardization is essential to the insurance business.

       2.      I am the William Maul Measey Professor at the University of Pennsylvania Carey

School of Law (“Penn Law”), with a secondary appointment in the Wharton School. I am the

Reporter for the American Law Institute’s Restatement of the Law, Liability Insurance. Before

joining Penn, I was the inaugural Connecticut Mutual Professor and Director of the Insurance

Law Center at the University of Connecticut.

       3.      I have written extensively on insurance law, markets, and institutions, often

employing empirical methods. Through my research and other activities, I have had substantial

exposure to the process of drafting, assembling, and working with standard form insurance

policies. My CV appears as Exhibit 1.


                                                  1
       Case 6:20-cv-06308-FPG
         Case                 Document
               MDL No. 2942 Document   34-1 Filed
                                     544-1   Filed06/15/20
                                                   10/12/20 Page
                                                            Page339
                                                                  of of
                                                                     7 43



                     I.     The COVID Coverage Litigation Tracker Database

       4.      The COVID Coverage Litigation Tracker (CCLT) project is my latest empirical

legal research project. For this project, I am leading the construction of a database that contains

a comprehensive set of federal COVID-19 insurance coverage cases and an extensive set of state

cases.1 My team collects many data points for each case, including the coverage sought and,

when we can obtain the insurance policy, the relevant standard form components of the policy,

identified by form number and author. We have nearly completed the initial data entry for

federal cases filed as of June 10, 2020, and state cases filed as of May 27, 2020.

       5.      The CCLT database is made possible by, and is premised on, the standard form

nature of insurance policies and the limited number of policy provisions that are relevant to any

insurance dispute.

       6.      Without standard form policies, there would be no way to group the cases into a

manageable set of categories based on the coverage provided. Because of the standard form

nature of the policies, however, we can identify and track the precise policy language at issue in

any case simply by recording the relevant form numbers listed on what is known as the

“declarations” of each policy. By comparing the relevant forms, we can group the cases into a

manageable number of standard-form-insurance-policy categories.

       7.      This same premise lies behind the judicial procedure that the Financial Conduct

Authority of the United Kingdom recently instituted to facilitate mass resolution of COVID-19

business interruption claims in the U.K. The FCA commissioned insurance coverage lawyers to




1
  Apart from including Timothy Burns among the group of lawyers from both sides of the insurance
coverage bar, ALI staff, and law professors who I consulted when designing the database, none of the
lawyers who asked me to prepare this Declaration, or anyone else outside of my team, has had any control
over or provided any direction regarding the CCLT database.


                                                   2
       Case 6:20-cv-06308-FPG
         Case                 Document
               MDL No. 2942 Document   34-1 Filed
                                     544-1   Filed06/15/20
                                                   10/12/20 Page
                                                            Page440
                                                                  of of
                                                                     7 43



review exemplars of the standard form property insurance policies sold in the U.K. Based on

that review, the FCA identified a small number of standard forms (a total of seventeen “policy

wordings,” from eight insurers), the adjudication of which will facilitate the resolution of

thousands of claims, including those made under the policies of insurers that are not engaged in

the proceeding. See https://www.fca.org.uk/firms/business-interruption-insurance. The FCA

also identified a small set of questions to be answered by the High Court to speed resolution of

these claims. Id., Questions for Determination (listing a total of twenty-five questions).

                           II.     Standard Form Insurance Policies

       8.      The insurance policies at issue in the COVID-19 coverage cases are “standard

form” policies. This means several things in this context:

               First, the insurance policy issued to each individual business is assembled from

       standard components, called “forms.” Each form has a number. If the form is included

       in an insurance policy, that number is listed in the declarations section of the policy.

               Second, many insurers use forms that are drafted by an industry service

       organization (typically ISO) and are thus identical to one other across different insurers.

               Third, even when insurers use forms that are not identical, the forms are far more

       alike than different, and the variations are modeled on the form drafted by the industry

       service organization, and, in substantial part, use the identical language in key coverage

       provisions. Indeed, the variations are so nearly identical to the industry service

       organization form that insurers using the variations typically obtain a license from the

       organization to avoid violating copyright law.

               Finally, consistent with the experience of the Financial Conduct Authority in the

       U.K. (see Paragraph 8, above), our preliminary analysis of the insurance policies filed in




                                                 3
       Case 6:20-cv-06308-FPG
         Case                 Document
               MDL No. 2942 Document   34-1 Filed
                                     544-1   Filed06/15/20
                                                   10/12/20 Page
                                                            Page541
                                                                  of of
                                                                     7 43



        the federal cases—which is the universe of cases implicated by this MDL proceeding—

        concludes that the relevant parts of the insurance policies that apply to a large portion of

        the federal cases come from a relatively small number of sets of identical, or very nearly

        identical, standard insurance forms.

        9.      The table on the next page illustrates this standardization. The four insurers listed

are those most frequently named as defendants in the federal cases. Listed below each insurer is

the form number of each of the insurer’s standard forms in the CCLT database2 that most directly

addresses the topics in the columns: the causal requirements for business income and extra

expense; and the related “covered cause of loss” definition.

        10.     Expanding this table to address all the policies in the CCLT database would not,

in my opinion, significantly expand the narrow range of variation in the standard form language

evidenced in the table. Within a short time, the CCLT database will be ready to facilitate the

preparation of similar tables for other important coverage provisions, such as those addressing

the predicate for civil authority coverage and those related to viruses and other communicable

diseases. Based on my substantial experience with standard forms and our preliminary review of

those provisions in the policies in the CCLT database, I am confident that most of the provisions

will be similarly substantially identical, apart from such easily identified differences as (a) the

geographical scope of the civil authority coverage provisions and (b) whether the exclusions

include viruses among the list of disease-causing agents.




2
 As of the date of this report, the only insurance policies included in the CCLT database are those that
were attached to the federal and state complaints that have been filed. In the ensuing weeks we will be
expanding that universe to include insurance policies that are attached to answers and other filings in the
various case dockets.


                                                     4
              Case 6:20-cv-06308-FPG
                Case                 Document
                      MDL No. 2942 Document   34-1 Filed
                                            544-1   Filed06/15/20
                                                          10/12/20 Page
                                                                   Page642
                                                                         of of
                                                                            7 43



                       Business Income Causal          Covered Cause of
                                                                                     Extra Expense Causal Requirement
                            Requirement                      Loss
Hartford
                   … caused by direct physical loss                           … reasonable and necessary Extra Expense you
                   of or physical damage to           Risks of direct         incur during the "period of restoration" that you
                   property at the "scheduled         physical loss unless    would not have incurred if there had been no
                   premises" … caused by or           the loss is [excluded   direct physical loss or physical damage to
                   resulting from a Covered Cause     or limited]             property at the “scheduled premises” … caused
 SS 00 07 07 05    of Loss                                                    by or resulting from a Covered Cause of Loss
                   … caused by direct physical loss   … direct physical       … reasonable and necessary Extra Expense you
                   or direct physical damage to       loss or direct          incur during the "period of restoration" that you
                   property at the "scheduled         physical damage         would not have incurred if there had been no
  SP 30 13 10 18   premises" … caused by or           unless the loss or      direct physical loss or direct physical damage to
  (included with   resulting from a Covered Cause     damage is excluded      property … caused by or resulting from a Covered
 SP 00 00 10 18)   of Loss                            or limited …            Cause of Loss
Cincinnati
                   … caused by direct physical        … risks of direct       … necessary expenses you incur during the
                   "loss" to property at a            physical loss unless    "period of restoration" that you would not have
                   "premises" caused by or            the "loss" is           incurred if there had been no direct physical
                   resulting from any Covered         [excluded or            "loss" to property caused by or resulting from a
  FM 101 04 04     Cause of Loss                      limited]                Covered Cause of Loss
                                                                              … necessary expenses you sustain … during the
                   … caused by direct "loss" to       .. direct "loss"
                                                                              "period of restoration" that you would not have
                   property at a "premises" caused    unless the "loss" is
                                                                              sustained if there had been no direct "loss" to
                   by or resulting from any           excluded or limited
                                                                              property caused by or resulting from a Covered
                   Covered Cause of Loss              …
  FM 101 05 16                                                                Cause of Loss
                                                                              … necessary expenses you sustain … during the
                   … caused by direct "loss" to       ... direct "loss"
                                                                              "period of restoration" that you would not have
                   property at “premises”…. The       unless the "loss" is
                                                                              sustained if there had been no direct "loss" to
                   loss must be caused by or result   excluded or limited
 FA 213 05 16 &                                                               property caused by or resulting from a Covered
                   from a Covered Cause of Loss       …
  FA 213 05 16IL                                                              Cause of Loss
Society
                   … caused by direct physical loss                           ... necessary Extra Expense you incur during the
                   of or damage to covered            Direct Physical Loss    "period of restoration" that you would not have
                   property at the described          unless the loss is      incurred if there had been no direct physical loss
                   premises. The loss or damage       excluded or limited     or damage to covered property at the described
                   must be caused by or result        …                       premises. The loss or damage must be caused by
   TBP2 (05-15)    from a Covered Cause of Loss.                              or result from a Covered Cause of Loss.
Travelers
                   … caused by direct physical loss
                                                                              … reasonable and necessary expenses you incur
                   of or damage to property at the    Risks of direct
                                                                              during the "period of restoration" that you would
                   described premises. The loss or    physical loss unless
                                                                              not have incurred if there had been no direct
                   damage must be caused by or        the loss is [excluded
                                                                              physical loss of or damage to property caused by
                   result from a Covered Cause of     or limited]
                                                                              or resulting from a Covered Cause of Loss.
MP T1 02 02 05     Loss.
                                                                              … reasonable and necessary expenses … that you
                   … caused by direct physical loss
                                                      … risks of direct       incur during the "period of restoration" and that
                   of or damage to property at
                                                      physical loss unless    you would not have incurred if there had been no
                   premises …. The loss or damage
                                                      the loss is excluded    direct physical loss of or damage to property
                   must be caused by or result
                                                      or limited …            caused by or resulting from a Covered Cause of
                   from a Covered Cause of Loss.
 DX T1 01 11 12                                                               Loss



                                                               5
       Case 6:20-cv-06308-FPG
         Case                 Document
               MDL No. 2942 Document   34-1 Filed
                                     544-1   Filed06/15/20
                                                   10/12/20 Page
                                                            Page743
                                                                  of of
                                                                     7 43




                       III.   Why Insurers Use Standard Form Policies

       11.     Standard forms facilitate efficient pricing, underwriting, reserving, and claims

administration processes in the insurance industry. Among other benefits, standard forms allow:

(a) the prior experience of multiple insurers to be combined to provide guidance in setting prices

for insurance and setting the reserves for any claims that occur; (b) insurance regulators to better

protect consumers and businesses from surprising or unfair terms; (c) insurance brokers to better

compare the offerings of multiple insurers and recommend the best price/quality mix to their

customers; (d) underwriters and claims professionals to move from one insurer to another; and

(e) insurers to incorporate and respond to the guidance they receive from the courts about the

application of their insurance policies to newly emerging or changing claims.

       12.     Standard forms also support a competitive insurance market in at least two

important ways. First, standard form policies give policyholders—and, importantly, in the

commercial market, those policyholders’ insurance brokers—the ability to make “apples to

apples” comparisons among the offers from competing insurance companies. Second, standard

form policies reduce the barriers to entry. An insurance company entering a new market can buy

a license to use ISO’s standard form policies and to access ISO’s common data pool from

companies that use those same policies. That insurer can price and underwrite policies and set

reserves for claims with a confidence that would be impossible in the absence of standard forms.




                                              ________________________________________
                                                          Tom Baker
Dated: June 15, 2020



                                                 6
